Title: Lawrence T. Dade to James Madison, 27 February 1829
From: Dade, Lawrence T.
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Richmond
                                
                                27th Feb 1829
                            
                        
                        
                        I take the liberty of introducing to your acquaintance Mr Edgington, a delegate from the county of Brooke in
                            the present Genl Assembly, who is passing thro’ Orange on his return; I have no doubt Mr Edgington is well known to you
                            by reputation; it is therefore on my part only necessary to announce his name to you With the highest esteem I am most
                            respectfully Yr Ob. St
                        
                        
                            
                                Law: T Dade
                            
                        
                    